UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) July 29, 2011 Heritage Oaks Bancorp (Exact Name of Registrant as Specified in Its Charter) California (State or Other Jurisdiction of Incorporation) 000-25020 77-0388249 (Commission File Number) (IRS Employer Identification No.) 545 12th Street, Paso Robles CA (Address of Principal Executive Offices) (Zip Code) (805) 369-5200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE Heritage Oaks Bancorp (NASDAQ: HEOP), parent company of Heritage Oaks Bank, today announced plans to participate in the Keefe, Bruyette & Woods 12th Annual Community Bank Investor Conference.Lawrence P. Ward, President and CEO of Heritage Oaks Bancorp and his team, will present on August 3, 2011, at 4:00 p.m. EDT. The conference, set for August 2and August 3, 2011, in New York City, NY, will be available in its entirety, both live and via replay at www.kbw.com. Attached as exhibit 99.1 is a press release announcing the Company’s participation in the conference. Attached as exhibit 99.2 is a slide presentation that will be used by Mr. Ward and his team at the conference and available on the Company’s website at www.heritageoaksbancorp.com, under the heading “Presentations”. ITEM 9.01 - FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits 99.1 Press Release dated July 29, 2011 99.2 Investor Presentation July 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 29, 2011 Heritage Oaks Bancorp By: /s/ Lawrence P. Ward Lawrence P. Ward Chief Executive Officer (Principal Executive) EXHIBIT INDEX Exhibit Number Description Press Release dated July 29, 2011 Investor Presentation July 2011
